Per Curiam. Counsel for appellant Marcel Wayne Williams, who is Herbert T. Wright, Jr., moves for a “continuance” of three months in which to file appellant’s brief in a case where Williams received a sentence of death by lethal injection. In reviewing the history of this case, we note where on September 9, 1997, we granted counsel’s motion for a six-month extension in which to file appellant’s brief. When the clerk of this court, Leslie Steen, advised counsel of the extension, he noted in bold letters that this was the final extension. Under this extension, appellant’s brief was due on March 23, 1998. The State objects to any additional extension of time in which to file the appellant’s brief.  We grant the appellant an extension of thirty days from date of this order to file his brief.  Because counsel has failed to meet the deadline under a final extension for fifing appellant’s brief, he is ordered to appear before this court at 9:00 a.m. on May 7, 1998, and show cause why he should not be held in contempt.